Case 4:20-cv-00425-AW-MAF Document 1-10 Filed 08/31/20 Page 1 of 2




                          10
    Case 4:20-cv-00425-AW-MAF Document 1-10 Filed 08/31/20 Page 2 of 2


           ,i,
   >t1'1F £(~


      . . ii!THE FLORIDA STATE UNIVERSITY
    ~       if    OFFICE OF THE GENERAL COUNSEL
    ~

                                              August 4, 2020

Tyson C. Langhofer
Alliance Defending Freedom
20116 Ashbrook Place, Suite 250
Ashburn, VA 20147
tlanghofer@ADFlegal.org

                Re: Jack Denton

Dear Mr. Langhofer:

        Thank you for bringing Mr. Denton's concerns to our attention. While the University shares
Mr. Denton's frustration at the failure of the Student Senate to debate and confirm those appointed
to serve as Supreme Court Justices in order to hear his case, we acknowledge that no appeal process
exists that would allow Mr. Denton's complaint to be brought directly to Dr. Hecht's office. Any
appeal to Dr. Hecht and the Division of Student Affairs can only be entertained after the matter
has first been heard by the Student Supreme Court, which cannot hear any cases brought before it
unless all five seats of the Court are filled.

       Our office evaluated the possibility of appointing temporary summer justices to those seats,
but even temporary summer appointments to the Student Supreme Court are subject to Student
Senate confirmation. Without the consent and approval of the Student Senate, no appointment to
the Student Supreme Court, whether temporary or permanent in nature, can be
confirmed. Therefore, this is not a viable option.

        While we believe the no-confidence vote taken against Mr. Denton resulting in his removal
as Student Senate President on June 5 followed proper procedure according to Senate Rule 1.8, we
cannot comment on the substantive arguments made in Mr. Denton's complaint. The proper venue
for those arguments is the Student Supreme Court.

        Again, the University shares your frustration regarding the failure on the Student Senate's
part to debate and confirm those appointed to Student Supreme Court, but we also share your hope
that the currently vacant Supreme Court seats will be filled at the conclusion of the first Student
Senate meeting of the fall semester so that Mr. Denton's complaint can be heard immediately.

          Please feel free to reach out with any further concerns.

                                                  Sincerely,



                                                  Kyle Griffis, Esq.
                                                  Associate General Counsel, Florida State University


     222 South Copeland Street, Suite 424 Westcott Building, P.O. Box 3061400, Tallahassee, FL 32306-1400
                          850.644.4440 • 850.644.8973 • www.generalcounsel.fsu.edu
                                                                              Exhibit 10, Page 001
